Exhibit 10.8 EXECUTION VERSION ASSET PURCHASE AGREEMENT for the SALE of TELEVISION STATION WTTA Tampa Bay, Florida by and among SINCLAIR COMMUNICATIONS, LLC on the one hand, and MEDIA GENERAL OPERATIONS, INC. on the other hand August 20, 2014 TABLE OF CONTENTS ARTICLEI DEFINITIONS Section1.01 Definitions 1 Section1.02 Terms Generally 8 ARTICLEII PURCHASE AND SALE Section2.01 Purchase and Sale 8 Section2.02 Excluded Assets 10 Section2.03 Assumed Liabilities 11 Section2.04 Excluded Liabilities 12 Section2.05 Assignment of Contracts and Rights 13 Section2.06 Purchase Price 13 Section2.07 Reserved 13 Section2.08 Closing 13 Section2.09 General Proration 15 Section2.10 Multi-Station Contracts 17 ARTICLEIII REPRESENTATIONS AND WARRANTIES OF SELLER Section3.01 Seller Existence and Power 18 Section3.02 Seller Authorization 19 Section3.03 Governmental Authorization 19 Section3.04 FCC and Programming Distribution Matters 19 Section3.05 Taxes 21 Section3.06 Tangible Personal Property 22 Section3.07 Real Property 22 Section3.08 Contracts 23 Section3.09 Environmental 25 Section3.10 Intangible Property 25 Section3.11 Employees; Labor Matters; Employee Benefit Plans 25 Section3.12 Insurance 28 Section3.13 Compliance with Law; Permits 28 Section3.14 Litigation 28 Section3.15 Financial Statements 29 Section3.16 No Undisclosed Liabilities 29 Section3.17 Absence of Changes 29 Section3.18 No Brokers 29 Section3.19 Related Party Transactions 30 Section3.20 All Assets 30 i ARTICLEIV REPRESENTATIONS AND WARRANTIES OF BUYER Section4.01 Existence and Power 30 Section4.02 Corporate Authorization 30 Section4.03 Governmental Authorization 30 Section4.04 Noncontravention 30 Section4.05 Absence of Litigation 31 Section4.06 Qualifications 31 Section4.07 Brokers 31 Section4.08 Financing 31 Section4.09 Projections and Other Information 31 Section4.10 Solvency 32 ARTICLEV COVENANTS OF SELLER Section5.01 Operations Pending Closing 32 Section5.02 No Negotiation 36 Section5.03 No-Hire 36 Section5.04 Interim Reports 36 ARTICLEVI COVENANTS OF BUYER Section6.01 Access to Information 36 Section6.02 Accounts Receivable 37 Section6.03 Termination of Rights to the Names and Marks 39 Section6.04 Insurance Policies 39 Section6.05 Title Commitments; Surveys 39 Section6.07 No-Hire 39 ARTICLEVII JOINT COVENANTS Section7.01 Commercially Reasonable Efforts; Further Assurances 40 Section7.02 Confidentiality 41 Section7.03 Certain Filings; Further Actions 41 Section7.04 Control Prior to Closing 41 Section7.05 Public Announcements 42 Section7.06 Notices of Certain Events 42 Section7.07 Retention of Records; Post-Closing Access to Records 42 Section7.08 Cooperation in Litigation 43 Section7.09 Financial Statement Assistance 43 ii ARTICLEVIII EMPLOYEE MATTERS Section8.01 Employment 44 Section8.02 Savings Plan 45 Section8.03 Employee Welfare Plans 45 Section8.04 Vacation 45 Section8.05 Sick Leave 46 Section8.06 No Further Rights 46 Section8.07 Flexible Spending Plan 46 Section8.08 Payroll Matters 47 Section8.09 WARN Act 47 ARTICLEIX TAX MATTERS Section9.01 Bulk Sales 48 Section9.02 Transfer Taxes 48 Section9.03 FIRPTA Certificate 48 Section9.04 Taxpayer Identification Numbers 48 Section9.05 Taxes and Tax Returns 48 Section9.06 Purchase Price Allocation 49 ARTICLEX CONDITIONS TO CLOSING Section10.01 Conditions to Obligations of Buyer and Seller 49 Section10.02 Conditions to Obligations of Seller 49 Section10.03 Conditions to Obligations of Buyer 50 ARTICLEXI TERMINATION Section11.01 Termination 51 Section11.02 Notice of Breach 53 Section11.03 Effect of Termination 53 ARTICLEXII SURVIVAL; INDEMNIFICATION Section12.01 Survival 54 Section12.02 Indemnification by Buyer 54 Section12.03 Indemnification by Seller 55 Section12.04 Notification of Claims 56 Section12.05 Net Losses; Subrogation; Mitigation 57 Section12.06 Computation of Indemnifiable Losses 57 Section12.07 Exclusive Remedies 58 iii ARTICLEXIII GENERAL PROVISIONS Section13.01 Expenses 58 Section13.02 Notices 58 Section13.03 Headings 59 Section13.04 Severability 59 Section13.05 Entire Agreement 59 Section13.06 Successors and Assigns 59 Section13.07 No Recourse 60 Section13.08 No Third-Party Beneficiaries 60 Section13.09 Amendments and Waivers 60 Section13.10 Governing Law; Jurisdiction 61 Section13.11 Specific Performance 61 Section13.12 WAIVER OF JURY TRIAL 61 Section13.13 Counterparts 61 Section13.14 No Presumption 62 Section13.15 Disclosure Schedules 62 Exhibit A-1 Form of Bill of Sale Exhibit A-2 Form of Assignment and Assumption of FCC Licenses Exhibit A-3 Form of Assignment of Intangible Property Exhibit A-4 Form of Assignment and Assumption Agreement Exhibit A-5 Form of Assignment and Assumption of Real Property Leases Exhibit A-6 Form of Transition Services Agreement iv ASSET PURCHASE AGREEMENT This ASSET PURCHASE AGREEMENT (this “ Agreement ”) dated as of August 20, 2014 is by and among Sinclair Communications, LLC, a Maryland limited liability company (the “ Seller ”), and Media General Operations, Inc ., Delaware corporation (“ Buyer ”). RECITALS WHEREAS , on the date of this Agreement, the Seller directly or indirectly owns and operates the television broadcast station WTTA Tampa Bay, Florida (the “ Station ”), pursuant to certain authorizations issued by the Federal Communications Commission (the “
